EXHIBIT 10.10

 

Contract No: Cooperation Contract of National Operation Center of Yunguhui Group

 

Cooperation Contract of National

Operation Center of Yunguhui

Group

 

Anhui Yunguhui Network Technology Limited

 

_____, 2018

 



  Page 1 of 10

   



 

Cooperation Contract of National Operation Center of

Yunguhui Group

 

Party A: Anhui Yunguhui Network Technology Limited

Legal representative: Jiang Yusheng

Domicile: No.99 Shengli Road, Anqing City, Anhui

Tel: ______

 

Party B: ___________

Legal representative: ______

Domicile: _______

Tel: ____

 

Whereas:

 

1. Party A is a new platform operated by “Yunguhui”. It is committed to bringing
together resources of instructors, talents, investment and financing, and
solving problems such as difficulties in corporate financing, knowledge
leveraging and talents employment, etc. It is planned to establish 100 operation
centers across the country within three (3) years by combining online and
offline operations, thereby providing the comprehensive and professional
services and information sharing for enterprises.

 

2. Party B is a limited company legally registered and validly existing upon the
approval of the industrial and commercial administrative department, and enjoys
good local government and enterprise resources. It has a good will to develop
together with Party A via “Yunguhui” platform.

 

Chapter I Objectives of Cooperation

 

Article 1 Party A and Party B have, based on the principles of voluntariness,
equality, fairness, honesty, mutual benefit and consensus, reached the following
cooperation agreements in accordance with the Contract Law of the People's
Republic of China and other relevant laws and regulations with respect to the
integration of their superior resources and carrying out long-term stable and
complementary cooperation through “Yunguhui” platform.

 



  Page 2 of 10

   



 

Chapter II Content of Cooperation

 

Article 2 Party A legally owns the brand and registered trademarks of
“Yunguhui”. Party A hereby authorizes Party B the right to use the brand of the
entity channel in the Territory agreed herein in accordance with the Contract,
and authorizes Party B to use all of Party A’s management resources, including
but not limited to the registered trademarks, business model, business
philosophy, specifications and standards

 

Article 3 Both parties are obliged to continuously promote the trademarks and
brand of “Yunguhui”. Party A shall formulate the annual publicity plan for the
trademark and brand, and shall provide Party B with information such as the
brochure required for publicity.

 

Article 4 Party B shall implement the publicity plan for the trademarks and
brand as formulated by Party A, implement the publicity work required by Party
A, publicize the trademarks and brand of Party A in the Territory, and maintain
the image of Party A's trademarks and brand.

 

Article 5 Party A is responsible for the R&D and innovation of “Yunguhui”
products and services, while Party B shall promote the identified products and
services of Party A in accordance with Party A's requirements. (For details,
please refer to the promotion plans of products and services)

 

Article 6 Party A may, at the request of Party B, send a team of experts and a
service team to provide product introduction and technical consulting to Party
B's intended customers based on the cooperation relationship. The two parties
shall actively cooperate to facilitate the purchase of products and services of
Party B's customers.

 

Chapter III Term of Cooperation

 

Article 7 The term of cooperation for this Contract is ___ year(s), from_____to
_______

 

Article 8 If Party B requires to renew this Contract, it shall submit a written
application to Party A at least three (3) months prior to the expiration of this
Contract, and re-sign the cooperation contract upon consent of Party A.

 

Chapter IV Territory

 

Article 9 Party B shall open Party A's operation center in the ; Party B is not
allowed opening any offices or branches related to the operation center in the
Territory or in other regions. Where the business expansion requires, the
application must be submitted and approved by Party A.

 

Article 10 Party B shall only have the right to sell products or provide
services in the Territory. Where Party B is required to have qualifications in
sales of products or service rendering by laws and regulations, Party B shall
then have the corresponding business qualifications to ensure its legal
operation.

 



  Page 3 of 10

   



 

Chapter V Cooperation Costs

 

Article 11 Brand royalty and payment time

 

1. Party A shall provide Party B with the use right of “Yunguhui” brand, and
Party B shall pay Party A a total of RMB________ yuan (in capital: RMB
______Yuan Only).as the brand royalty.

 

2. Payment time

 

2.1 Party B shall pay Party A thirty percent (30%) of the brand royalty to Party
A within three (3) days from the effective date of this Contract, totaling
RMB______ yuan (in capital: _______ Yuan Only);

 

2.2 Party B shall pay Party A forth percent (40%) of the brand royalty within
seven (7) working days from the date of completion of the decoration of Party
B's operation center and written approval of Party A after acceptance, totaling
RMB ______ yuan (in capital: ______ Yuan Only);

 

2.3 Party B shall pay Party A the rest thirty percent (30%) of the brand royalty
within seven (7) working days after three (3) months from the authorized opening
of Party B's operation center, totaling RMB ______ yuan (in capital: Yuan Only);

 

Article 12 If Party B fails to pay the cooperation costs according to the
Contract within the time limit stipulated herein with the delays of more than
ten (10) working days, Party A shall have the right to terminate this Contract,
and not to return the brand royalty and performance security that have already
been paid by Party B.

 

Article 13 Party B shall make a one-off payment of RMB ________ yuan (in
capital: ______Yuan Only) as a performance security to Party A on the effective
date of this Contract to ensure the complete and proper fulfillment of the
Contract. Party A shall issue a receipt to Party B upon receiving the security.

 

Article 14 Party A shall have the priority to deduct the expense payables that
are failed to be paid from Party B from such security, and Party B shall be
liable for breach of contract. Party B shall make up within five (5) days after
receiving the written notice from Party A for the insufficient portion of the
security caused therefrom, otherwise Party A has the right to terminate this
Contract.

 

Article 15 If the term of cooperation agreed in this Contract expires or the
Contract is terminated earlier for any reason, and Party B has not breached the
contractual obligations as stipulated herein and it does not intends to continue
cooperation, Party B shall submit the written application materials for
terminating this Cooperation Contract within three (3) days. Party A shall,
after confirming that Party B has stopped to use all of the “Yunguhui” brand and
related services, return the security to Party B in one time within thirty (30)
days after making all payments owing to Party B hereunder.

 



  Page 4 of 10

   



 

Article 16 The customers of Party B acquired from the cooperation during the
term of the Contract shall sign the relevant contracts with Party A. The
expenses shall be paid to the account designated by Party A in a uniform way.
Party B has no right to sign contracts with the customers in its name and is not
entitled to charge from customers. For details of the benefits sharing with
Party B and payment time after collecting charges by Party A, refer to the
Service Commission Policy of Yunguhui Group Limited Party A shall share the
intercepting service profits according to the brand use levels in Party B’s area
within 30 days after Party A collects charges, accounts and pays taxes. The
shares are respectively 50%, 40% and 30% for provincial, city and county
centers.

 

Article 17 Party B shall, in accordance with this Contract, remit the
above-mentioned funds into the account designated by Party A.

 

Party A’s account
name:                                                                   

 

Bank Name:                                                

 

Account No.:                                           

 

Article 18 Party A shall issue a special VAT invoice to Party B within ten (10)
days after receiving the cooperation costs paid by Party B.

 

Chapter VI Rights and Obligations

 

Article 19 Party A’s rights and obligations

 

19.1 Party A has the right to supervise and guide Party B's works at any time,
and give advices if Party B violates the laws, regulations as well as Party A's
policies.

 

19.2 Party A has the right to charge Party B in accordance with this Contract.

 

19.3 Party A will be responsible for coordinating with Party B to carry out
related business and provide Party B with proper support as stipulated herein.

 

19.4 Party A shall make payment to Party B based on the agreed time and method,
with no overdue payment.

 

19.5 During the term of this Contract, Party A shall ensure the validity of the
registered trademark and handle the renewal procedures of the registered
trademark in time.

 

19.6 Party A shall appoint a special person to be responsible for the docking
work of Party B's operation center, and provide Party B with the contact method
of such person. Party B shall be promptly notified in writing if there’re
changes in person and contact method.

 

Article 20 Party B’s rights and obligations

 

20.1 Party B shall strictly abide by the Contract and its annexes.

 

20.2 Party B shall legally use Party A's registered trademark within the scope
stipulated in the Contract and its annex, and shall not use Party A's registered
trademark for any other purpose.

 

20.3 When there is a major change in Party B, such as replacement of legal
representative, increase and decrease of registered capital, or the equity
transfer, Party A must be notified in writing fifteen (15) days in advance.

 

20.4 Party B shall not arbitrarily change the business premises, registered
address and scope of business. If such changes are necessary, Party A's written
permission must be obtained in advance.

 



  Page 5 of 10

   



 

20.5 Party B shall not promote products and services that are the same or
similar to those of Party A's products and services.

 

20.6 Party B shall, during the term of this Contract, promptly disclose to Party
A the litigation or arbitration involved and other information that has
significant impact on Party A.

 

20.7 Where Party B intends to conduct the publicity, promotion and business
activities other than the ways of publicity required by Party A, it shall only
carry out such activities after sending a prior written requests to Party A and
being approved by Party A in writing.

 

20.8

 

20.9 Party B shall actively recommend Party A's products and services to its
customers, while maintain the reputation of Party A and its products and
services. Party B shall not undermine the reputation of Party A and its products
and services in any form.

 

20.10 The customer information collected by Party B during the sales process
(including customer information, i.e. the customer's name, ID card number,
contact information, etc.; and the customer's evaluation and comments on Party
A's products) shall be provided to Party A in a timely manner, and the relevant
customer profiles shall be recorded.

 

20.11 Party B shall agree with Party A's marketing model and business
philosophy, and promptly report to Party A the problems it encountered in the
sales and service process, so that Party A can improve the product and service
system and enhance the brand image of “Yunguhui”.

 

20.12 In the course of sales and service, Party B shall firstly deal with the
complaints raised by customers on the qualities of products and services, and
immediately notify Party A to minimize Party A's losses and adverse effects.

 

20.13 To promote the standardization and legal operation of the company, to
prevent, control and solve the business and legal risks occurred during
company's operation and management process, and to maintain the legal rights and
interests of the company, Party A recommends Party B to have a legal knowledge
background and legal staff with relevant practical experiences, or engage the
professional lawyers to serve as the company's perennial legal counsel, or hire
professional lawyers as project consultants in specific projects.

 

Chapter VII Commercial Secret Protection

 

Article 21 Party B is obligated to keep Party A's trade secrets (including, but
not limited to pricing system, business model, training content, business
information, financial information, customer information, etc.) confidential,
and Party B shall not disclose any commercial secrets of Party to any third
party without Party A’s prior written consent.

 

Article 22 Either Party shall not, with the written consent of the other party,
disclose the Party A's commercial secrets, the contents or the performance of
this Contract to any third persons, excepting for the information provided to
their agents for the production, signing and performance of this Contract, or
such information that has been made publicly available by other means or to be
disclosed as required by laws.

 



  Page 6 of 10

   



 

Article 23 Party B’s obligation of confidential shall also apply to its
employees, agents and consultants, which shall also be obligated to keep the
above information confidential. Party B shall define the confidentiality
obligations and responsibilities of those personnel in relevant legal documents
such as labor contracts, agency contracts and consultant contracts.

 

Article 24 Party B shall always be obliged to keep confidential during the term
of this Contract and upon the termination of this Contract for any reason. Party
B shall be liable for the breach of contract if it discloses the confidential
information to any third party in writing or orally without the written consent
of Party A.

 

Article 25 Any behavior that provides confidential information to a third party,
directly or indirectly, orally or in writing, without the written consent of
Party A or not for the purpose of performance of its duties and obligations
hereunder, is a breach of confidentiality. Party B shall pay Party A the
liquidated damages of RMB 500,000, and, if the liquidated damages are
insufficient to cover Party A’s losses, Party B shall also compensate Party A
for losses.

 

Chapter VIII Non-Competition

 

Article 26 Party B shall not operate or cooperate with others or invest in the
same or similar business as this Contract within ________ year(s) upon the
expiration of this Contract or the early termination of this Contract caused by
any reason, otherwise Party A has the right to require Party B to pay a
liquidated damages of RMB 500,000. If such liquidated damages are insufficient
to make up for Party A’s losses, Party B shall also compensate Party A for
losses.

 

Article 27 The Party B’s legal representative, controlling shareholder, actual
controller, and the senior management and other personnel who have the
obligation to keep confidentiality shall not work for the enterprises or other
organizations that have the same or similar business as this Contract in both
full-time and part-time manners during the contract period, or after the
stipulated agency period expires or within two (2) years upon the early
termination of this Contract for any reason. Party B shall sign the non-
competition agreement with relevant personnel.

 



  Page 7 of 10

   



 

Chapter IX Modification or Termination of the Contract

 

Article 28 After the signing of this Contract, the parties hereto may, through
negotiation, change or supplement the relevant terms of this Contract in
writing.

 

Article 29 Party B may unilaterally terminate the Contract if Party A has one of
the following behaviors:

 

29.1 The business license of Party A is revoked by the administrative organ due
to illegal business operations.

 

29.2 The cooperation content agreed in the Contract can no longer be engaged due
to reasons attributable to Party A.

 

Article 30 Party A may unilaterally terminate the Contract if Party B has one of
the following behaviors:

 

30.1 Sell or provide competitive products or services without the prior written
consent of Party A.

 

30.2 Failure to pay the relevant fees as stipulated in this Contract for more
than ten (10) working days.

 

30.3 Change the business premises, registered address, scope of business, legal
representative and shareholders without the written permission of Party A.

 

30.4 Failure to fulfill the provisions of annex to this Contract, and make no
correction after a written opinion is issued by Party A.

 

30.5 Revocation of business license by the administrative organ due to illegal
business operations.

 

30.6 Cooperate with the third-party organization without Party A’s written
content, sign the contract with the customer and collect the service fees.

 

Article 31 In the event that the termination stipulated in Articles 29 and 30
occurs, the termination shall be deemed to be effective after five (5) working
days from the date on which a party sends a notice of termination to the other
party.

 

Chapter X Rights and Obligations after Termination

 

Article 32 After this Contract expires and no renewal is made by both parties or
the Contract is terminated for any reason, all the rights granted by Party A to
Party B shall be fully recovered, and Party B shall immediately stop using any
registered trademarks and other marks related to the “Yunguhui” permitted by
Party A, as well as any management resources of Party A.

 

Article 33 If Party B uses Party A's registered trademark as the trade name, it
shall, within twenty (20) days after the termination of this Contract, complete
the name change procedure with the registration authority.

 

Article 34 Party B shall return all items provided by Party A to Party B for the
performance of this Contract within five (5) days from the date of termination
of this Contract.

 



  Page 8 of 10

   



 

Chapter XI Liability for Breach of Contract

 

Article 35 If either party violates this Contract, it shall be liable for breach
of contract for any losses suffered by the other party.

 

Article 36 If Party B is failed to make payments hereunder timely, it shall pay
Party A a penalty of 0.1% of the amount due.

 

Article 37 If Party A fails to settle the amount due to Party B according to the
annex to this Contract, Party A shall pay Party B a penalty of 0.1% of the
amount due.

 

Article 38 For any infringement or other economic losses caused to a third party
due to Party B’s reason, Party B shall then be liable for making compensation.
If Party A shall repay externally, it may claim compensation from Party B.

 

Article 39 Where Party B violates the provisions of Article 30.6, Party A is
entitled to request Party B to pay all the profits to Party A, and also pay
Party A a penalty of RMB 500,000.

 

Article 40 If Party B unilaterally terminates this Contract or causes the
Contract to be terminated due to Party B's reasons, Party A shall have the right
to confiscate the security paid by Party B. Party A has the right to request
Party B to make additional compensation for any losses caused to Party A.

 

Article 41 After terminating this Contract, Party B shall stop to use the
“Yunguhui” brand and related services on the date of termination. If Party B is
found to breach the Contract by Party A, Party A may then request Party B to pay
Party A the liquidated damages.

 

Article 42 If the Contract is terminated not due to reasons attributable to
Party A and the Contract expires, Party B shall not request the returning of the
cooperation costs that it has paid.

 

Chapter XII Notice

 

Article 43 All notices or communications sent by Party A and Party B hereunder
shall be sent to the following addresses in writing or by e-mail:

 



Party A:

 

Address:

Contact:

 

Tel:

Email:

 

 

Party B:

 

Address:

Contact:

 

Tel:

Email:

 

 



 

Party A and Party B hereby guarantees the authenticity, availability and
uniqueness of the above notification methods. Both parties undertakes that if
one party needs to change the above content, it shall notify the other party
three (3) working days in advance. The party shall assume the relevant
liabilities for any losses and adverse consequences caused to the other party
due to its failure to notify the other party in time.

 

The above address and e-mail address are the service addresses of the notices
and court documents of both parties.

 



  Page 9 of 10

   



 

Chapter XIII Disputes Resolution

 

Article 44 Any dispute arises during the performance of this Contract shall be
settled through friendly negotiation between the two parties. If the negotiation
fails, either party may have the right to apply to the Beijing Arbitration
Commission for arbitration. The arbitral award is final.

 

Chapter XIV Miscellaneous

 

Article 45 This Contract is finalized through the repeated consultations between
the two parties. Party A and Party B have capacities for civil conduct when
signing this Contract, which means that there’re no circumstances affecting the
Contract validity such as major misunderstanding, obvious unfairness, fraud,
coercion or exploitation of other party's favorable position but with complete
freedom.

 

Article 46 Party A and Party B have carefully read the full text of the Contract
when signing it. Party A has, at the request of Party B, provided detailed
explanations on the terms of this Contract. The parties hereunto fully
understand the true meaning of each clause and know their rights, obligations
and responsibilities.

 

Article 47 The annex hereto is an integral part of this Contract and has the
same legal effect as this Contract.

 

Article 48 For any matters not covered herein, a supplementary agreement shall
be signed by both parties through negotiation. The supplementary agreement shall
have the same legal effect as this Contract. In the event of any inconsistency
between the Supplementary Agreement and this Contract, the Supplementary
Agreement shall prevail.

 

Article 49 This Contract is made in duplicate, with each party holding one copy.
This

 

Contract shall become effective from the date of signature or seal by both
parties.

 

 



Party A:

 

Party B:

 

 

 

Authorized representative:

 

Authorized representative:

 

 

 

Date:

 

Date:



 

 

 



Page 10 of 10



 